DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 15-17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kang (US 10,411,372).
Regarding claim 1, Kang (hereafter “D1”) discloses an apparatus configured for mounting onto a DIN rail (electronics module M), the apparatus comprising: a housing (10) in which electrical or mechanical components are disposed (col. 4, lines 13-20), the housing having a bottom edge which abuts the DIN rail (D) when the apparatus is mounted thereon (figure 5); a DIN clip (latch portion LP1, LP2, arm SA1, SA2) attached to the bottom edge of the housing, the DIN clip comprising: a DIN clip body (SA2) configured to be disposed to a first side of a DIN rail (figure 10), the DIN clip body having a first end which is closest to the first side of the DIN rail (down in figure 10), and a second end which is farthest from the first side of the DIN rail (up in figure 10); and a DIN clip arm (LP1, SA1) pivotally attached to the first end of the DIN clip body (as can be seen in figure 11 with SA2 pivoted), the DIN clip arm configured to span the width of the DIN rail and to pivotally transition between locked and unlocked positions (at least arm SA1 pivots to lock position as in figure 10), wherein the DIN clip arm is configured to attach to a second side of the DIN rail opposite the first side, when in the locked position (figure 3).
Regarding claim 2, D1 discloses wherein a first end of the DIN clip arm is pivotally attached to the first end of the DIN clip body (upper end is attached to SA2), and a second end (T2) of the DIN clip arm is hook- shaped (figure 10).

Regarding claim 5, D1 discloses wherein the housing includes a first slot (not indexed, adjacent LP2), the DIN clip body being disposed within the first slot and designed to move back and forth within the first slot between a locked position and an unlocked position (figures 10-12).
Regarding claim 8, D1 discloses wherein the housing includes an angled slot (at upper end slot of housing adjacent LL in figure 10).
Regarding claim 9, D1 discloses wherein the DIN clip arm includes a knob-like feature (between RO1 and RO2) configured to move back and forth within an angled slot in the housing of the apparatus (figure 10-12).
Regarding claim 10, D1 discloses wherein moving the housing in a first direction (housing upward to figure 12 position) causes the knob-like feature to move within the angled slot and raise the DIN clip arm into the unlocked position in which the DIN clip arm does not engage the DIN rail (as in figure 12).
Regarding claim 11, D1 discloses wherein the first direction is perpendicular to a length of the DIN rail and horizontal with respect to a mounting surface of the DIN rail (transverse to rail length).
Regarding claim 12, D1 discloses wherein moving the housing in a second direction (housing downward to figure 10 position) opposite the first direction causes the knob-like feature to move within the angled slot and lower the DIN clip arm into the locked position in which the DIN clip arm engages the DIN rail (as in figure 10).
Regarding claim 13, D1 discloses wherein the second direction is perpendicular to a length of the DIN rail and horizontal with respect to a mounting surface of the DIN rail (transverse to length of rail).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 10,411,372).
D1 does not disclose a fuse holder.  D1 teaches housings for circuit boards and microprocessors and it would have been obvious to one of ordinary skill in the art at the time of filing to have at least a fuse and therefore a fuse holder associated with these disclosed components.
Allowable Subject Matter
Claims 6-7, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631